Title: To George Washington from Richard Peters, 13 August 1781
From: Peters, Richard,Morris, Robert
To: Washington, George


                        
                            Sir.
                            Camp 13th Augt 1781
                        
                        The Order of Congress which we have the Honour to communicate directing us to confer with your Excellency on
                            the Subject of the proposed Numbers & Arrangements of the Army for the next Campaign, not having pointed out the
                            Reasons inducing the Measure, we have the Honour to lay before you our Ideas on the Subject so far as we are acquainted
                            with the Matter from a Conference at which we were present in Philadelphia, had by a Comittee of Congress, the Subscriber
                            as Superintendant of Finance & the Board of War persuant to a Resolution of Congress with a Copy of which your
                            Excellency has been furnished—After the full Conversation with which we were honoured the 12th inst. it is unnecessary to
                            enter at large into those Reasons or to urge the pressing Necessity of œconomizing our Affairs so as to make our Revenues
                            in a great Degree meet our Expences. Your Excellency must be equally sensible with us of this Necessity & we are
                            perfectly convinced you are equally disposed to assist in every Measure tending to promote so desirable an Object. You are
                            also impressed with the Impolicy of calling on the States for Men or Money in Numbers & Quantities so extensive as
                            to alarm the timid & to excite among even the zealous & considerate Ideas of the Impracticability of
                            carrying on the War upon such Terms. Demands of this Nature instead of animating to Exertions are only productive of
                            hopeless Languer. Your mortifying Experience of the inadequate Compliance heretofore with former Demands will explain the
                            Motives inducing to the Expediency of moderating those Demands so as to render them productive & in Case of
                            Failure to leave the delinquent State without Excuse. Your Excellency has doubtlessly considered that the Class of Men who
                            are willing to become Soldiers is much diminished by the War & therefore the Difficulties of raising an Army equal
                            to former Establishments have increased & will continue to increase & embarrass the States in their
                            Measures for filling up their Quotas should the Mode of recruiting the Army be continued in the present Line—You will also
                            have considered that the Enemy proportionably debilitated by the War are incapable of opposing to us the Force we
                            originally had to encounter & therefore the Necessity of such extensive Levies as we formerly raized seems to be
                            in some Measure superceded. In what Degree the Forces of these States should be decreased we do not pretend to determine;
                            leaving this to your Excellency’s better Judgment. But from past Experience it should seem that the States are incapable
                            of bringing into the Field an Army equal to that called for by the last Arrangement. Or if all the Demands of Congress on
                            the States become merely pecuniary it does not seem probable that they can or will furnish Money for raizing, equipping
                            & supporting such an Army. We should be happy were we capable from any Information we are possessed of to assist
                            your Excellency in the Investigation of the Subject with Respect to the probable Designs or Force of the Enemy the next
                            Campaign. This must in its Nature depend upon Contingencies at present even beyond Conjecture. At this Time therefore in
                            our Apprehension the only solid Ground of Procedure is to consider what Force these States under present Circumstances are
                            capable of producing.
                        Having thus in general mentioned the Ideas which have arisen on the Subject we beg to leave the Matter to
                            your Excellency’s Consideration & take the Liberty of proposing the following Queries after further mentioning
                            that it has been conceived it would be expedient in Case of a Reform to lessen the Numbers of Regiments so as to make
                            fewer Commissioned Officers necessary & to encrease the Numbers of Non Commissioned Officers & Privates in
                            those Regiments—It has been supposed that a considerable Saving would ensue from this Measure by not having so many
                            Officers in full Pay with their Horses, Servants, Baggage & other consequential Expences in the Field; or if they
                            remain in Quarters from Want of Commands they are in a Situation disagreeable to their own Feelings & uselessly
                            expensive to the public: We presume that Gentlemen qualified for Staff Officers might be found among the retiring Officers
                            & that Artificers & other Persons employed by the Staff Departments should not enter into the present
                            Calculation as the Officers at the Heads of those Departments should be enabled to carry on their Business without taking
                            Men from the Line—a practice introduced from Necessity very prejudicial to Discipline & productive of pernicious
                            Consequences by diminishing the effective Force of the Army.
                        Query 1. Is a Reduction of the Numbers of Officers & Men as fixed by the last Arrangement of the Army
                            expedient or proper?
                         2. How can this Reduction be brought about consistent with the Good of the Service & what
                            Arrangement should be made in Consequence of this Reduction?
                        The Answers to the above Queries will no Doubt include the Numbers of Men necessary for the next Campaign
                            & the Organization of them so as to designate the Number of Regiments & the Numbers in those Regiments
                            both of Commissioned & Non Commissioned Officers & Privates as well regimentally as by Companies. The
                            Expediency of having fewer Regiments of Horse & Artillery & of consolidating the independent Corps will
                            also we presume come under your Excellency’s Consideration.
                         3d. What Periods of Enlistment under present Circumstances are most proper to be adopted?
                        4th. What Regulations can be made to modify the Practice of taking Soldiers from the Line as Servants to
                            Officers? On this Head we beg Leave to submit to your Opinion a Copy of a Motion made in Congress on this Subject.
                        5. What is to be done with Officers by Brevet or those who have no particular Commands? Can they not be
                            placed in the Regiments or retire on Half pay? 
                         6. Would it be practicable consistent with Justice & the Good of the Service to call into actual
                            Service Officers who have retired on half Pay by the former Arrangement to fill Vacancies happening in the Lines to which
                            they respectively belong? We have the Honour to be with the greatest Respect & Esteem your very obedt Servants 
                        
                            Robt Morris S.G. of Finance
                            Richard Peters Member of the Board of War
                        
                        
                            Copy Genl Varnum’s Motion
                            "Resolved That no Officer be permitted to take with him on Furlough any Soldier without receiving the
                                Permission of the Commander in Chief or commanding Officer of a separate Department And that the Board of War take
                                Order that Soldiers now retained from the Army in either Department as Waiter, to Officers
                                immediately join their respective Corps."
                        

                    